DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 07/17/2021 has been entered. Claims 1-9 have been amended, no claims have been added or canceled. Claims 1-10 are pending in the application. 
Applicant’s amendments to the abstract and drawing have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/17/2021.
The amendments to claims 1-9 have overcome the claim objections previously set forth in the Non-Final Office Action mailed 03/17/2021.
The filing of a Terminal Disclaimer for related application 16/634875 has overcome the provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 07/17/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 10-11 of the Applicant's argument, that the claim calls for one role being related to one unique user during the same period and the user is related to one or more roles, that is the work content of that role is related to one user only, not being shared among multiple users. Applicant argues that cited reference Moser et al. (US 20040107249), hereafter Moser, discusses that the design of Moser is to allow multiple participants to participate in the same area collaboratively, and further argues that Moser para. 0024 discloses that the user who creates the collaboration area may assign herself the role of owner or project leader… and add/remove participants and change permissions, and delegate permissions/privileges such as if the user who creates the area assigns another user to be the owner of the area, and that a user who creates the area assigns another user to be the owner of the area.
a CEO, where Examiner understands that there may be only a singular CEO in a company, thereby establishing one role for an independent individual, and para. 0031 to disclose defining roles of users, such as for instance, a “project lead”. Examiner correlated the creation step of a project lead linked to a content work set as assigning one role (project lead role) to a unique user (the project lead individual). 
	Examiner then relied on para. 0023 and 0040 disclose relating a messaging account to the role according to the work content of the role, where the portal can have a number of roles with defined worksets and permissions with respect to the workset. Examiner finds the claim calls for relating an instant messaging account (i.e., employee portal) to the role, according to work content. The Examiner does not understand the claim to disclose the work content of that role is not shared among multiple users, and finds this interpretation goes beyond the scope of the claim as written.
	Lastly, while Applicant argues the nature of the collaboration area of para. 0024, and describes the delegating permissions or privileges, and sharing work content, as contrary to the claimed invention of claim 1, Examiner did not rely on para. 0024 to disclose the limitations of claim 1. 
	Examiner’s response applies equally to all independent claims and their dependent claims reciting similar arguments. 

2. 	Applicant argues on pp. 11-13 that when a certain role is related to one user, other users can no longer be related to this role, and one role is not allowed to be related to multiple users at the same time, and refers to the generic roles of para. 0023, and granting permission to the collaboration area to multiple participants of para. 0024 of Moser. Applicant argues that “the project lead might be a unique leader, but not exactly the ‘only user’ related to the collaboration area/role.”
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. As discussed above, para. 0023 was cited in the context of relating a messaging account to the role according to the work content of the role, where the portal can have a number of roles with defined work sets and permissions with respect to the work set, as discussed above. 

	Examiner’s response applies equally to all independent claims and their dependent claims reciting similar arguments. 

3.	Applicant argues on p. 13 that Moser discusses the instant messaging or various documents and other resources added by the owner to the area are equally accessible to the various participants that are invited to the area, as in para. 0036 and 0037, and argues that this is contrary to claim 1’s limitation reciting relating one role-nature instant messaging account to the one role according to work content ..”.
	Again, as previously discussed, while Applicant argues equal access of the area in para. 0036-0037, Examiner did not rely on these paragraphs to disclose the limitations of claim 1. Examiner’s response applies equally to all independent claims and their dependent claims reciting similar arguments.

4.	Applicant argues on p. 13 that Moser nor Wu et al. (US 20160381035), hereafter Wu discloses the limitation “using one or more role-nature instant messaging accounts related to the one or more roles related to the user as one or more role-nature instant messaging accounts of the user or an employee corresponding to the user.”
	Examiner respectfully disagrees and relies on para. 0063 of Wu, where the move of a user from one department to another by an admin, also will be automatically added to a corresponding IM group. Examiner interprets the move of the user to another department resulting in the move of the user’s account to correspond with using the role-nature messaging account corresponding to the user. Examiner’s response applies equally to all independent claims and their dependent claims reciting similar arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 was filed after the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-10:

Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Moser et al. (US 20040107249), hereafter Moser, and further in view of Wu et al. (US 20160381035), hereafter Wu.
Regarding claim 1, Moser discloses a method for managing an instant messaging account in a management system ([0004 see method), comprising the following steps: 
creating one or more roles in the management system, wherein each of the one or more roles is an independent individual which is not a group or a class, and during a same period ([0023] where the employee portal corresponds to a messaging account, where the information provided in the portal is role based, such as a the portal having a role assigned for a CEO, [0034] where an intended collaboration area can be created, where the roles are created and permissions for each role wherein one role of the one or more roles is configured to be related to a user only  ([0031] where a project lead role corresponds to the assigned project lead individual), and the user is configured to be related to one or more roles of the one or more roles ([0040] where a product development template can have various roles corresponding to a lead engineer, design engineer, etc., thereby relating a role to a user);
relating one role-nature instant messaging account to the one role of the one or more roles according to work content of the of the one or more roles in the management system, wherein during the same period, the one role-nature instant messaging account is configured to be related to the one role of the one or more roles only, while the one role of the one or more roles is configured to only be related to the one role-nature instant messaging account only ([0023] where the portal (i.e., IM account) can have a number of roles associated with it that define the work sets that will be presented to a particular class of user, and permissions users will have with respect to the work set, [0040] where a product development template can have various roles corresponding to a lead engineer, designe engineer, etc., thereby relating a role to a user, [0023] such as a the portal having a role assigned for a CEO, where a CEO would be a singular person). 
However, Moser does not explicitly disclose using one or more role-nature instant messaging accounts related to the one or more roles related to the user as one or more role-nature instant messaging accounts of the user or an employee corresponding to the user.
However, Wu, which is analogous to Moser because each reference discusses using role-based instant messaging accounts to control access to enterprise information, does disclose using one or more role-nature instant messaging accounts related to the one or more roles related to the user as one or more role-nature instant messaging accounts of the user or an employee corresponding to the user ([0063] where the move of a user from one department to another by an admin, also will be automatically added to a corresponding IM group, thereby correlating with a role-nature IM account).
Moser and Wu (hereafter Moser-Wu) are analogous art because each reference discusses using role-based instant messaging accounts to control access to enterprise information. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Moser system of assigning role-based permissions in an enterprise collaboration Wu system. The motivation to combine would be to avoid repeated operations on group contacts and instant messenger contacts, as taught by Wu ([0064]).

Regarding claim 2, the combination of Moser-Wu discloses the features of claim 1, as discussed above. However, Moser does not explicitly disclose wherein after the one role-nature instant messaging account is configured to be related to the one role of the one or more roles, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced; or after the one role-nature instant messaging account is configured to be related to the one role of the one or more roles and the one role-nature instant messaging account is put into use, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced.
However, Wu, which is analogous to Moser because each reference discusses using role-based instant messaging accounts to control access to enterprise information, does disclose wherein after the one role-nature instant messaging account is configured to be related to the one role of the one or more roles, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced ([0064] where if an employee leaves the company, the IM account will remain, even if the group account is deleted); or 
after the one role-nature instant messaging account is configured to be related to the one role of the one or more roles and the one role-nature instant messaging account is put into use, the one role-nature instant messaging account related to the one role of the one or more roles cannot be replaced.
Moser and Wu (hereafter Moser-Wu) are analogous art because each reference discusses using role-based instant messaging accounts to control access to enterprise information. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Moser system of assigning role-based permissions in an enterprise collaboration system with the automatic group user account permissions feature of the Wu system. The motivation to combine would be to avoid sensitive information getting leaked, as taught by Wu ([0064]).

claim 3, the combination of Moser-Wu discloses the features of claim 1, as discussed above. Moser further discloses wherein when the one role-nature instant messaging account of the one role of the one or more roles needs to be replaced, a relation of the one role of the one or more roles to an original role-nature instant messaging account is configured to be canceled, and the one role of the one or more roles is configured to be related to a new role-nature instant messaging account ([0042] where a user may be given an opportunity to fill the roles, add/delete roles, and change attributes for the roles).

Regarding claim 4, the combination of Moser-Wu discloses the features of claim 1, as discussed above. Moser further discloses further comprising: 
selecting one or more roles as supervising roles ([0038] see team member setting permissions of view/edit for other team members, where the team member corresponds to a supervisor), and 
setting a one or more supervised roles for each supervising role, so that a user related to a supervising role or an employee corresponding to the user is configured to operate role-nature instant messaging accounts related to the one or more supervised roles corresponding to the supervising role, wherein said operation comprises viewing communication content ([0038] see team member setting permissions of view/edit for other team members).

Regarding claim 5, the combination of Moser-Wu discloses the features of claim 1, as discussed above. However, Moser does not explicitly disclose further comprising: relating an individual-nature instant messaging account to the user or the employee corresponding to the user, wherein during the same period, the user or the employee corresponding to the user can only be related to one individual-nature instant messaging account, while one individual-nature instant messaging account can only be related to the user or the employee corresponding to the user.
However, Wu, which is analogous to Moser because each reference discusses using role-based instant messaging accounts to control access to enterprise information, does disclose further comprising: relating an individual-nature instant messaging account to the user or the employee corresponding to the user, wherein during the same period, the user or the employee corresponding to the user can only be related to one individual-nature instant messaging account, while one individual-nature instant messaging account can only be related to the user or the employee corresponding to the user ([0064] where if an employee leaves the company, the IM account will remain, even if the group account is deleted).
Moser and Wu (hereafter Moser-Wu) are analogous art because each reference discusses using role-based instant messaging accounts to control access to enterprise information. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Moser system of assigning role-based permissions in an enterprise collaboration system with the automatic group user account permissions feature of the Wu system. The motivation to combine would be to avoid sensitive information getting leaked, as taught by Wu ([0064]).

Regarding claim 6, the combination of Moser-Wu discloses the features of claim 5, as discussed above. However, Moser does not explicitly disclose wherein after the individual-nature instant messaging account is configured to be related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user or the employee corresponding to the user cannot be replaced; or after an individual-nature instant messaging account is configured to be related to the user or the employee corresponding to the user and the individual-nature instant messaging account is put into use, the individual-nature instant messaging account related to the user or the employee corresponding to the user cannot be replaced.
However, Wu, which is analogous to Moser because each reference discusses using role-based instant messaging accounts to control access to enterprise information, does disclose wherein after the individual-nature instant messaging account is configured to be related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user or the employee corresponding to the user cannot be replaced ([0064] where if an employee leaves the company, the IM account will remain, even if the group account is deleted); or 
after an individual-nature instant messaging account is configured to be related to the user or the employee corresponding to the user and the individual-nature instant messaging account is put into use, the individual-nature instant messaging account related to the user or the employee corresponding to the user cannot be replaced.
Moser and Wu (hereafter Moser-Wu) are analogous art because each reference discusses using role-based instant messaging accounts to control access to enterprise information. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Moser system of assigning role-based permissions in an enterprise collaboration system with the automatic group user account permissions feature of the Wu system. The motivation to combine would be to avoid sensitive information getting leaked, as taught by Wu ([0064]).

Regarding claim 7, the combination of Moser-Wu discloses the features of claim 5, as discussed above. However, Moser does not explicitly disclose wherein when the  individual-nature instant messaging account is related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user or the employee corresponding to the user is used as the  individual-nature instant messaging account of the user or the employee corresponding to the user.
However, Wu, which is analogous to Moser because each reference discusses using role-based instant messaging accounts to control access to enterprise information, does disclose wherein when the  individual-nature instant messaging account is related to the user or the employee corresponding to the user, the individual-nature instant messaging account related to the user or the employee corresponding to the user is used as the  individual-nature instant messaging account of the user or the employee corresponding to the user ([0064] where if an employee leaves the company, the IM account will remain, even if the group account is deleted).
Moser and Wu (hereafter Moser-Wu) are analogous art because each reference discusses using role-based instant messaging accounts to control access to enterprise information. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Moser system of assigning role-based permissions in an enterprise collaboration system with the automatic group user account permissions feature of the Wu system. The motivation to combine would be to avoid sensitive information getting leaked, as taught by Wu ([0064]).

claim 8, the combination of Moser-Wu discloses the features of claim 5, as discussed above. However, Moser does not explicitly disclose wherein when the individual-nature instant messaging account is configured to be related to the employee, the individual-nature instant messaging account related to the employee is used as the individual-nature instant messaging account of the user corresponding to said employee.
However, Wu, which is analogous to Moser because each reference discusses using role-based instant messaging accounts to control access to enterprise information, does disclose wherein when the individual-nature instant messaging account is configured to be related to the employee, the individual-nature instant messaging account related to the employee is used as the individual-nature instant messaging account of the user corresponding to said employee ([0064] where if an employee leaves the company, the IM account will remain, even if the group account is deleted).
Moser and Wu (hereafter Moser-Wu) are analogous art because each reference discusses using role-based instant messaging accounts to control access to enterprise information. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Moser system of assigning role-based permissions in an enterprise collaboration system with the automatic group user account permissions feature of the Wu system. The motivation to combine would be to avoid sensitive information getting leaked, as taught by Wu ([0064]).


Regarding claim 9, the combination of Moser-Wu discloses the features of claim 5, as discussed above. Moser further discloses further comprising: selecting one or more roles as supervising roles, and setting one or more supervised roles for each supervising role ([0038] see team member setting permissions of view/edit for other team members, where the team member corresponds to a supervisor), wherein: 
a user related to a supervising role or an employee corresponding to the user is configured to operate individual-nature instant messaging accounts of a user related to one or more supervised roles corresponding to the supervising role; or 
a user related to the supervising role or an employee corresponding to the user is configured to  operate individual-nature instant messaging accounts of an employee corresponding to a user related to one or moresupervised roles corresponding to the supervising role ([0038] see team member setting permissions of view/edit for other team members).

Regarding claim 10, the combination of Moser-Wu discloses the features of claim 1, as discussed above. Moser further discloses wherein said role-nature instant messaging account is an account of an instant messaging application in the system or an account of instant messaging software provided by a third party ([0039] see third party templates).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456